Citation Nr: 0822373	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  01-01 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an earlier effective date for assignment 
of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1967 until March 
1969.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 1999 and March 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Milwaukee, Wisconsin.  This case was previously 
before the Board in February 2005.

The Board's February 17, 2005 decision denied the issues on 
appeal.  The veteran appealed the February 2005 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2006 decision, the Court 
vacated the Board's February 2005 decision and remanded the 
claim for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In discussing the issue of entitlement to an increased rating 
for PTSD (and in particular, whether referral for 
extraschedular consideration was appropriate), the Court 
indicated (page 2) that the veteran's TDIU rating award was 
favorable evidence relevant to whether an extraschedular 
evaluation under § 3.321(b) was warranted for his PTSD.  The 
Court commented (page 3) as follows:

Because the Board [in the February 17, 
2005 decision on appeal] failed to 
address the evidence in the record that 
was favorable to [the veteran], the Court 
is unable to properly review the Board's 
determination that referral for 
extraschedular consideration was not 
appropriate.  See Parker v. Principi, 15 
Vet. App. 407, 411 (2002)  ("[T]he Court 
cannot proceed with a review of an appeal 
from a Board decision if the Board's 
analysis is incomplete or unclear."); 
see also Ardison v. Brown, 6 Vet. App. 
405, 409 (1994) (remanding issue of 
extraschedular consideration because 
Board's conclusory statement "does not 
make the requisite findings of fact or 
give reasons or bases for its decision 
that referral to the appropriate VA 
officials under 38 C.F.R. § 3.321(b)(1) 
was not warranted").  Accordingly, the 
Court will remand the increased-rating 
matter for readjudication supported by an 
adequate statement of reasons or bases.  
See 38 U.S.C. § 7104(d)(1); Gilbert, 
supra.

The Board further observes that the Court in its December 
2007 decision determined that the veteran's argument that VA 
had failed to provide 38 U.S.C. § 5103(a)-compliant notice 
for his increased rating claim would not be addressed.  The 
Board notes, however, that there have been relevant Court 
decisions decided subsequent to the February 2005 Board 
decision (notably, Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43 (2008), discussing the section 5103(a) notice required to 
be provided for increased-compensation claims) and VA must 
ensure that compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and relevant case law has been 
accomplished in this case.

Finally, the Board notes that, as the veteran last underwent 
a VA PTSD examination in May 2001, the veteran should be 
scheduled for a VA PTSD examination.  VA must consider 
whether the veteran is entitled to staged ratings at any time 
during the appeal period.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

As for the issue of entitlement to an earlier effective date 
for assignment of a TDIU, the Court in its December 2007 
decision (page 4) noted the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and stated as follows:

Here, [the veteran's] TDIU application 
stated that he had not worked since 1993, 
and requested that the RO consider him 
"for 100% based on unemployability."  
R. at 471.  Thus, because [the veteran's] 
application suggests that he was seeking 
an effective date of 1993, VA was 
required to provide more than general 
notice on how an effective date is 
awarded.  See Dingess, supra; see also 
Suttman v. Brown, 5 Vet. App. 127, 132 
(1993) (where application "reasonably 
reveals" that claimant is seeking 
particular benefit, VA is required to 
adjudicate the issue of claimant's 
entitlement to that benefit).  Because 
the Board denied an EED for [the 
veteran's] TDIU rating on the basis that 
there was no evidence that his condition 
worsened (such that he was unable to 
maintain employment) in the one year 
prior to his claiming a TDIU rating (R. 
at 17-18), the Court cannot conclude that 
VA's failure to provide specific notice 
on how to substantiate the effective-date 
element of his claim TDIU claim was 
nonprejudicial because that failure 
defeated the fundamental purpose of the 
notice.  See Dingess, 19 Vet. App. at 
492-93 (failure to notify claimant of 
information and evidence necessary to 
substantiate claim "has the natural 
effect of producing prejudice").

In sum, as for the increased rating for PSTD claim, VA must 
provide the veteran additional notice in an effort to comply 
with its duty under the VCAA, and also should schedule the 
veteran for a VA PTSD examination.  As for the claim of 
entitlement to an earlier effective date for assignment of a 
TDIU, VA must also provide the veteran additional notice in 
an effort to comply with its duty under the VCAA and the 
Court's December 2007 Order.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Issue a corrective VCAA notice letter 
with regard to the PTSD increased rating 
claim, in accordance with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), as well 
as the issue of entitlement to an earlier 
effective date for assignment of a TDIU, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2003), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and any other applicable legal precedent.  
Specifically, the veteran should be 
informed of all information and evidence 
needed to substantiate and complete each 
claim, which information and evidence, if 
any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain.  VA must also request 
that the claimant provide any evidence in 
his possession that pertains to the 
claims.  The appellant should be 
specifically apprised of the rating 
criteria for PTSD and appropriate notice 
as to the assignment of effective dates 
for TDIU in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
PTSD examination to determine the nature 
and severity of his service-connected 
PTSD.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

The examiner is requested to state, to 
the extent possible, what date the 
veteran became unemployable due solely to 
service-connected disability.

3.  The AOJ should then readjudicate the 
issues of entitlement to an increased 
rating for PTSD and entitlement to an 
earlier effective date for assignment of 
a TDIU.  When adjudicating the issue of 
entitlement to an increased rating for 
PTSD, the AOJ must specifically consider 
whether referral of that issue for 
extraschedular consideration is 
appropriate in light of his current TDIU 
award.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative (if any) should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





